Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2018

                          No. 04-18-00478-CR & 04-18-00479-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                Miguel Marco MELENDEZ,
                                        Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 6467 & 6468
                         Honorable Bill R. Palmer, Judge Presiding


                                       ORDER

         The State’s first motion for extension of time is GRANTED. We ORDER the State to file
its brief on or before November 7, 2018.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court